Citation Nr: 0207720	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for the revocation of the forfeiture of 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The record reflects that the veteran had recognized service, 
and that he was killed in action.  Also, the record reflects 
that the appellant was the veteran's spouse at the time of 
his death.

By an October 1974 decision, it was determined that the 
appellant had forfeited her rights to VA benefits due to acts 
of fraud.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the VA Regional Office (RO) in Manila, Philippines.  While 
the appellant originally requested a personal hearing before 
a RO Hearing Officer, this request was withdrawn in April 
1999.

In June 2000, the Board upheld the RO's denial of the 
appellant's claim.  Thereafter, the appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, VA General Counsel filed an unopposed motion 
to vacate the Board's prior decision and to remand the matter 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000.  In June 2001, the Court granted the motion and 
issued an Order vacating the June 2000 Board decision and 
remanding the case to the Board.

The Board notes that in the caselaw established by Villeza v. 
Brown, 9 Vet. App. 353 (1996) and Tulingan v. Brown, 9 Vet 
App. 484 (1996), the Court held that where a person seeks 
revocation of a previously invoked forfeiture of VA benefits, 
the issue to be addressed is not a question of the submission 
of new and material evidence with respect to the revocation 
of the forfeiture, but rather whether the person is shown by 
a preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles v. 
West, 13 Vet. App. 314 (2000), the Court expressly overruled 
this caselaw, and held that the standard for new and material 
evidence would apply in this type of claim.  In the instant 
case, the Board notes that the January 1999 Statement of the 
Case shows that the RO adjudicated the appellant's claim 
under the standard of whether new and material evidence had 
been submitted.


FINDINGS OF FACT

1.  By an October 1974 decision, it was determined that the 
appellant had forfeited her right to VA benefits as a result 
of her fraudulent statements regarding her marital 
relationship with ABS.

2.  The record reflects that the appellant was informed of 
the October 1974 forfeiture decision by correspondence dated 
that same month, and that she was provided with a VA Form 1-
4107a, Notice of Procedural and Appellate Rights. Nothing on 
file indicates that the appellant initiated or perfected a 
timely appeal to this decision, nor does the appellant 
contend otherwise.  

3.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1974 decision of forfeiture regarding the 
appellant's entitlement to VA benefits is final.  38 U.S.C.A. 
§ 4005(c) (1970) (38 U.S.C.A. § 7105(c) (West 1991)); 38 
C.F.R. § 19.153 (1974) (38 C.F.R. § 20.1103 (2001)).

2.  New and material evidence not having been submitted to 
reopen the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Court has remanded this case to the Board 
so that the case may be readjudicated in light of the 
Veterans Claims Assistance Act of 2000 (VCAA) which was 
signed into law on November 9, 2000, by the President.  The 
VCAA, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

Initially, the Board finds that the appellant's application 
for the benefits at issue is complete.  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
In the present case, the Board notes that the original claims 
folder has been lost.  In such a case, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Numerous attempts to ascertain the whereabouts of 
the claims folder, or any document that would have been 
contained within the claims folder, have failed.  In a 
February 2000 Memorandum for File, it was concluded that all 
efforts to locate the original claims folder had been 
attempted without result.  However, a copy of the October 
1974 forfeiture decision and notice thereof to the appellant 
are in the reconstructed claims folder.  In light of the 
above, the Board finds that further efforts to locate the 
original claims folder would be futile and only serve to 
delay adjudication of the appellant's claim.  

The evidence does not show, nor does the appellant reference, 
the existence of any additional pertinent evidence that is 
not presently associated with the claims folder, VA's duty to 
assist in this regard is satisfied.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate her claim by means of a 
June 1998 letter from the RO and a statement of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the appellant of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information he can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review.

Background.  As noted above, a copy of the October 1974 
forfeiture decision is on file.  In this decision, it was 
noted that the appellant had applied for benefits in May 1971 
under Public Law 91-376.  At that time, she reported that her 
relationship with ABS had been terminated since April 1971, 
and that she had been living separately with her daughter.  
In a subsequent statement received in July 1971, the 
appellant provided negative replies to questions as to 
whether she was living with anyone at that time as if she 
were married.  However, on the basis of evidence obtained 
during the course of a field examination, including the 
appellant's own admission, it was determined that the 
appellant had been living in a husband-wife relationship with 
ABS before and after January 1, 1971, and that she continued 
to live with him up to the present time.  The RO concluded 
that the appellant had deliberately presented false evidence 
to VA regarding her marital status for the purpose of 
establishing her entitlement to VA benefits as the 
unremarried widow of veteran.  Therefore, by an October 1974 
decision, it was determined that the evidence of record 
established that the appellant had forfeited all rights, 
claims and benefits to which she might otherwise be entitled 
to under the laws administered by VA.

The record shows that the appellant was informed of the 
October 1974 forfeiture decision by correspondence dated that 
same month.  Moreover, this correspondence notes that a VA 
Form 1-4107a was enclosed, which was the Notice of Procedural 
and Appellate Rights.  Nothing in the record indicates that 
the appellant perfected or even initiated a timely appeal to 
the Board regarding this decision, nor does the appellant 
contend otherwise.

By statements dated in November 1989, the appellant requested 
that her VA benefits be restored.  She reported that sometime 
in 1954, VA stopped payment of all benefits because of her 
relationship to ABS, who was now deceased.  In support of 
this assertion, she submitted copies of two different death 
certificates which showed that ABS died in October 1989.  
Moreover, it is noted that these documents identify the 
appellant as ABS's surviving spouse, and as having his 
surname.

At the time the appellant's November 1989 statements were 
received, it appears that the RO was working from a rebuilt 
folder which did not contain a copy of the October 1974 
forfeiture decision.  Accordingly, a development letter was 
sent to the appellant in April 1991 regarding her claim.  No 
further communication appears on file from the appellant 
until April 1998, when she requested that her "temporarily 
suspended DIC benefit . . . be restored."  She asserted that 
her second husband, ABS, was deceased.  In August 1998, she 
submitted a formal VA Form 21-534, Application for Dependency 
and Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits.  She reiterated her contention that her DIC 
benefits had been suspended sometime in the early 1950s due 
to her cohabitation with ABS, who died in 1989.

In October 1998, the RO sent correspondence to the appellant 
stating that it had already been determined that she had 
forfeited all rights, claims, and benefits under the laws 
administered by VA.  The RO stated that it was clearly 
established by the evidence of record that the appellant 
knowingly, intentionally, and deliberately made, presented, 
and/or caused to be furnished to VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as unremarried widow of the veteran by 
misrepresenting her true marital status.  It is noted that 
this correspondence summarized the evidence that was listed 
in the October 1974 forfeiture decision.

The appellant appealed the October 1998 decision to the 
Board.  In her December 1998 Notice of Disagreement, she 
stated that she was not satisfied with the October 1998 
letter which advised her of the forfeiture decision.  She 
also requested that she be provided with a hearing before a 
hearing officer at the RO.

A Statement of the Case was issued to the appellant in 
January 1999, which specifically noted that her claim was 
denied based upon the October 1974 forfeiture decision.  The 
RO found that the evidence submitted was neither new nor 
material, because her relationship with ABS was no longer the 
issue.  Rather, the appellant had forfeited her rights to VA 
benefits because of the fraud she committed in claiming 
restoration of her VA benefits under Public Law 91-376.  The 
RO concluded that the evidence submitted did not indicate 
that the forfeiture decision previously rendered was not 
proper.

In her April 1999 Substantive Appeal, the appellant stated 
that she wished to pursue her appeal, and requested 
revocation of the forfeiture declared against her.  
Additionally, she withdrew her hearing request.

The appellant subsequently submitted additional statements in 
which she contended that she was entitled to the resumption 
of DIC benefits under the law which restored these benefits 
upon the death of the co-habitant.

The appellant also submitted statements that her claim be 
given priority consideration due to her poor health.  In 
support of this assertion, the appellant submitted a 
September 1999 private medical certificate which noted that 
she was being treated for the following:  paralysis of the 
left side of the body, congestive heart failure, and ischemic 
heart disease.

Legal Criteria.  Unappealed decisions of the RO are final, 
but VA is required to reopen a claim that has been previously 
disallowed if the claimant presents new and material evidence 
with respect to that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  Because the 
appellant's claim had been previously denied, it can only be 
reopened by the presentation of new and material evidence.  
See Trilles v. West, 13 Vet. App. 314 (2000), holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence.  

The phrase "new and material evidence" is defined as follows: 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit (hereinafter Federal Circuit) held that nothing in 38 
C.F.R. § 3.156(a) suggests that the proper focus for 
determining materiality should be on whether the evidence 
will affect the outcome of the decision.  Rather, materiality 
is established if new evidence is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000), the Federal Circuit held that in order for the 
additional evidence to be considered new and material (1) it 
must not be merely cumulative of other evidence in the 
record, and (2) it must be probative of the issues at hand.

While the Court in Trilles stated that the standard applied 
in Hodge may not be appropriate to determine whether new and 
material evidence has been submitted to reopen a claim to 
revoke a forfeiture, the authors of the majority opinion in 
Trilles commented that "it [was] difficult to perceive of any 
evidence that would 'bear directly and substantially upon the 
specific matter' . . . other than evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Trilles at 331.  With respect to this 
holding, the Board notes that the only standard it has for 
determining whether new and material evidence has been 
submitted to reopen any type of claim is that set forth in 38 
C.F.R. § 3.156(a).

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact.  Thus, evidence proffered by the appellant 
to reopen a claim is presumed credible for the limited 
purpose of ascertaining whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.  

Under pertinent statutory and regulatory law, an individual 
will be considered the veteran's widow if she has entered 
into a marriage with him that is considered valid under the 
laws of the jurisdiction in which they resided at the time of 
the marriage, and who was the lawful spouse of the veteran at 
the time of his death.  In order to qualify as the veteran's 
widow she must not have remarried, or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. §§ 
101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Analysis.  As noted above, it was previously determined in 
October 1974 that the appellant had forfeited her rights to 
VA benefits because she submitted fraudulent statements that 
her marital relationship with ABS had terminated, when, in 
fact, it had not.  With respect to this decision, the Board 
has already noted that the original claims folder has been 
lost, and that some of the original documents relating to her 
claim were with the lost file.  However, a copy of the actual 
forfeiture decision is on file, as well as a copy of the 
correspondence notifying the appellant of the decision and 
her right to appeal.  Moreover, this decision also contains a 
summary of the evidence relied upon in determining that the 
appellant had forfeited her rights to VA benefits because of 
fraud.

The Board notes that the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board concludes 
that the record is sufficient to conclude that the appellant 
was notified of the October 1974 forfeiture decision.  The 
Board also finds - since there is no evidence to the contrary 
- that this presumption is such that it can conclude that the 
evidence noted in the October 1974 decision was valid, and 
can be relied upon for the purposes of the instant case even 
though these documents are not contained in the rebuilt 
claims folder.

The Board notes that nothing on file indicates that the 
appellant appealed the October 1974 decision, nor does the 
appellant contend otherwise.  As noted above, the RO informed 
the appellant that it was determined in October 1974 that she 
forfeited her rights to VA benefits because of her fraudulent 
statements regarding her relationship with ABS.  Further, the 
RO also provided the appellant with a summary of the evidence 
relied upon for this decision.  Thereafter, the appellant did 
not assert that she was never notified of the October 1974 
decision, and/or that the evidence relied upon in that 
decision was inaccurate, and/or that she had previously 
appealed this decision.  In fact, she submitted several 
statements in which she acknowledged that she had not been 
receiving VA benefits because of her marital relationship 
with ABS.

Based upon the evidence on file, including the October 1974 
forfeiture decision, the copy of the correspondence to the 
appellant notifying her of this decision and her right to 
appeal, the presumption of regularity, and the appellant's 
own statements, the Board concludes that October 1974 
forfeiture decision is final and considered correct in the 
absence of new and material evidence.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim for the 
revocation of the forfeiture of VA benefits.  As noted above, 
the appellant has submitted statements regarding her poor 
health, as well as the September 1999 private medical 
certificate in support thereof.  While the Board is 
sympathetic to the appellant's situation, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration; i.e. the reasons for the forfeiture of 
the appellant's right to VA benefits.  Thus, this evidence is 
not new and material.  38 C.F.R. § 3.156(a).

Regarding the appellant's statements that ABS is now 
deceased, and the death certificates in support thereof, the 
Board notes that this evidence is "new" to the extent that 
ABS was clearly alive at the time of the October 1974 
decision.  However, the Board finds that this evidence also 
does not bear directly and substantially upon the reasons for 
the forfeiture of the appellant's rights to VA benefits.  
This evidence does not dispute the fact that the appellant 
fraudulently claimed that her marital relationship with ABS 
had terminated when, in fact, it had not.  Moreover, the 
Board is of the opinion that this evidence is cumulative and 
redundant of that which was on file at the time of the 
October 1974 forfeiture decision in that it confirms that a 
marital relationship was in existence at the time of the 
prior decision.  The appellant's own statements reflect that 
her relationship with ABS was in effect from the 1950s to his 
death in October 1989.  Furthermore, the death certificates 
for ABS list the appellant as his surviving spouse, and 
identify her with ABS's surname.  Thus, this evidence is not 
new and material.  38 C.F.R. § 3.156(a).

The Board notes that the appellant has submitted statements 
in which she makes reference to Public Law No. 105-178, which 
changed the law regarding DIC benefits, effective October 1, 
1998.  As of that date, the law was changed to allow 
reinstatement of DIC benefits if the remarriage is terminated 
by death, divorce, or annulment.  However, as correctly noted 
by the RO, this change in the law is irrelevant to the 
instant case because it was determined that the appellant 
forfeited her right to VA benefits by the submission of 
fraudulent statements regarding her marital relationship with 
ABS.  In short, this law did not authorize the restoration of 
benefits in cases, such as the appellant's, where the right 
to VA benefits was termination because of a forfeiture 
decision.

In sum, the Board finds that the evidence submitted since the 
RO's final decision in October 1974 is either cumulative or 
does not bear directly and substantially upon the specific 
matter under consideration.  None of the evidence presented 
by the appellant since the October 1974 decision is probative 
of the issue at hand.  No additional evidence has been 
presented which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, the 
evidence added to the record since October 1974 is not new 
and material and the October 1974 decision remains final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

